DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 26-30, 34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, and 18 of copending Application No. US 2021/0249266 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 

The present claims require a free-standing crystal, comprising a group III metal and nitrogen, wherein the free-standing crystal comprises a wurtzite crystal structure; a first surface having a maximum dimension greater than 40 millimeters in a first direction; an average concentration of stacking faults below 103 cm-1; an average concentration of threading dislocations between 101 cm-2 and 106 cm-2; wherein the average concentration of threading dislocations on the first surface varies periodically by at least a factor of two in the first direction, the period of the variation in the first direction being between 5 micrometers and 20 millimeters; and a miscut angle that varies by 0.1 degree or less in the central 80% of the first surface of the crystal along the first direction and by 0.1 degree or less in the central 80% of the first surface of the crystal along a second direction orthogonal to the first direction, wherein the first surface comprises a plurality of first regions, each of the plurality of first regions having a locally-approximately-linear array of threading dislocations with a concentration between 5 cm-1 and 105 cm-1, the first surface further comprises a plurality of second regions, each of the plurality of second regions being disposed between an adjacent pair of the plurality of first regions and having a concentration of threading dislocations below 105 cm-2 and a concentration of stacking faults below 103 cm-1, and the first surface further comprises a plurality of third regions, each of the plurality of third regions being disposed within one of the plurality of second regions or between an adjacent pair of second regions and having a minimum dimension between 10 micrometers and 500 micrometers and threading dislocations with a concentration between 103 cm-2 and 108 cm-2. The present claims further require an impurity concentration of H greater than 1017 cm-3 and an impurity concentration of at least one of Li, Na, K, F, Cl, Br, and I greater than 1015 cm-3, as quantified by calibrated secondary ion mass spectrometry, and a miscut angle that varies by 0.2 degree or less in the central 80% of the first surface of the crystal along the first direction and by 0.2 degree or less in the central 80% of the first surface of the crystal along a second direction orthogonal to the first direction.

The copending claims require a free-standing group III metal nitride crystal, comprising a wurtzite crystal structure; 
a first surface having a maximum dimension greater than 40 millimeters in a first direction, the first surface comprising a domain surface of each of the at least two domains;
an average concentration of stacking faults below 103 cm-1; 
an average concentration of threading dislocations between 101 cm-2 and 106 cm-2 wherein the average concentration of threading dislocations on the domain surface of each of the at least two domains varies periodically by at least a factor of two in the first direction, the period of the variation in the first direction being between 5 micrometers and 20 millimeters;
the free-standing group III metal nitride crystal has a crystallographic miscut that varies by 0.5 degrees or less (i.e., which encompasses the claims range of 0.1 degrees or less) in two orthogonal directions over a central 80% of the crystal along the first direction and by 0.5 degree or less in two orthogonal directions over the central 80% of the crystal along a second direction orthogonal to the first direction; 
the domain surface of each of the at least two domains comprises a plurality of first regions, each of the plurality of first regions having a locally- approximately-linear array of threading dislocations with a concentration between 5 cm-1 and 105 cm-1; 
the domain surface of each of the at least two domains further comprises a plurality of second regions, each of the plurality of second regions being disposed between an adjacent pair of the plurality of first regions and having a concentration of threading dislocations below 105 cm-2 and a concentration of stacking faults below 103 cm-1; 
the domain surface of each of the at least two domains further comprises a plurality of third regions, each of the plurality of third regions being disposed within one of the plurality of second regions or between an adjacent pair of second and having a minimum dimension between 10 micrometers and 500 micrometers and threading dislocations with a concentration between 103 cm-2 and 108 cm-2 (copending claim 1).

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
The copending claims further require wherein the first surface has an impurity concentrations of oxygen (O) between 1 x1016 cm-3 and 1 x1019 cm-3, hydrogen (H) between 1 x1016 cm-3 and 2x1019 cm-3 (i.e., includes impurity concentrations of H greater than 1017 cm-3), and at least one of fluorine (F) and chlorine (CI) between 1 x1015 cm-3 and 1 x1019 cm-3 (i.e., includes impurity concentrations of at least one of F and Cl of greater than 1015 cm-3) (copending claim 7); 
wherein the first surface has impurity concentrations of oxygen (O) between 1 x1016 cm-3 and 1 x1019 cm-3, hydrogen (H) between 1 x1016 cm-3 and 2x1019 cm-3  (i.e., includes impurity concentrations of H greater than 1017 cm-3), and at least one of sodium (Na) and potassium (K) between 3x1015 cm-3 and 1 x1018 cm-3 (i.e., includes impurity concentrations of at least one of Na and K of greater than 1015 cm-3) (copending claim 8);
wherein the first surface has a ratio of impurity concentration of H to an impurity concentration of O that is between about 0.3 and about 100 (copending claim 12);
wherein the free-standing group III metal nitride crystal has a symmetric x-ray rocking curve full width at half maximum less than 50 arcsec (copending claim 2);
wherein a pitch dimension between adjacent pairs of first regions in the first direction is between 200 micrometers and 2 millimeters (copending claim 3);
wherein the first surface has a crystallographic orientation within 5 degrees of a {10-10} m-plane (copending claim 4); 
wherein the first surface has a crystallographic orientation within 5 degrees of a (0001) +c-plane or within 5 degrees of a (000-1) -c-plane (copending claim 5);
wherein the first surface has a crystallographic orientation within 5 degrees of a semipolar orientation selected from {6 0 -6 ±1}, {5 0 -5 ±1}, {4 0 -4 ±1}, {3 0 -3 ±1}, {5 0 -5 ±2}, {7 0 -7 ±3}, {2 0 -2 ±1}, {3 0 -3 ±2}, {4 0 -4 ±3}, {5 0 -5 ±4}, {1 0 -1 ±1}, {1 0 -1 ±2}, {1 0 -1 ±3}, {2 1 -3 ±1}, and {3 0 -3 ±4} (copending claim 6);
wherein the plurality of first regions (i.e., locally-approximately-linear arrays) are oriented within 5 degrees of a crystallographic plane selected from <1 0 -1 0>, <1 1 -2 0>, and [0 0 0 ±1], and a projection of the crystallographic plane on the first surface (copending 9);
further comprising a second surface, wherein the second surface is substantially parallel to the first surface; and the crystal is characterized by a thickness between the first surface and the second surface between about 0.1 millimeter and about 1 millimeter, by a total thickness variation of less than about 10 micrometers, and by a macroscopic bow less than about 50 micrometers (copending claim 11);
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
While the copending claims do not explicitly recite (a) wherein the impurity concentrations are quantified by calibrated secondary ion mass spectrometry (present claim 2), and (b) wherein the symmetric x-ray rocking curve is measured by an x-ray diffractometer with a slit height of 1 millimeter (present claim 6), as presently claimed,  Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, with respect to the difference (a), attention is drawn to paragraphs [0010] and [0146] of the copending application, which discloses an impurity concentration of H greater than 1017 cm−3, and an impurity concentration of at least one of Li, Na, K, F, Cl, Br, and I greater than 1015 cm−3, as quantified by calibrated secondary ion mass spectrometry. Therefore, it would have been obvious for one of ordinary skill in the art to quantify the amount of impurities using calibrated secondary ion mass spectrometry, and thereby arrive at the present invention from the patent.
With respect to the difference (b), attention is drawn to paragraph [0171] of the copending application, which discloses the free-standing ammonothermal GaN (i.e., group III metal nitride crystal) substrate was characterized by x-ray diffraction, using a PANalytical X’Pert PRO diffractometer (i.e., an x-ray diffractometer) using a slit height of 1.0 mm. Therefore, it would have been obvious for one of ordinary skill in the art to use an x-ray diffractometer using a slit height of 1 millimeter to characterize the free-standing group III metal nitride crystal by x-ray diffraction, and thereby arrive at the present invention from the copending claims. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 06/06/2022 is acknowledged. Additionally, Applicant’s addition of claims 26-37 drawn to the elected invention in the reply filed on 06/06/2022 is acknowledged.
Applicant’s cancellation of Claims 13-25, drawn to a nonelected invention, is acknowledged. Election was made without traverse in the reply filed on 06/06/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Reference character 502 disclosed in paragraph [0066] of the Specification.
Deletion of the missing reference characters from the specification or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Reference character 840 in Fig. 8 and 9A
Reference character 900 in Fig. 9A
Reference character 902 in Fig. 9B
Reference character 904 in Fig. 9C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	
Regarding claims 1 and 37, it is not clear if “the central 80% of the first surface of the crystal along the first direction“ is in terms of percent area based on the entire area of the first surface, is in terms of percent length based on the length of the first surface in the first direction, etc. The Examiner interprets “the central 80% of the first surface“ to be a central 80% of the area based on the entire area of the first surface. This interpretation is speculative. Clarification is requested.

Claims 1 and 37 recite the limitation "the period of the variation in the first direction" in lines 9-10 and lines 12-13, respectively. There is insufficient antecedent basis for this limitation in the claim. 

Regarding dependent claims 2-12 and 26-36, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 4 recite wherein the first surface is characterized by impurity concentrations of hydrogen (H) between 1×1016 cm-3 and 2×1019 cm-3 (i.e., claims 3 and 4 include impurity concentrations of H that are less than or equal to 1017 cm-3). However, claims 3 and 4 depend upon claim 2, which requires an impurity concentration of H greater than 1017 cm-3. Thus, claims 3 and 4 are of improper dependent form for failing to require the claim 2 limitation of an impurity concentration of H greater than 1017 cm-3.
Claims 29 and 30 recite wherein the plurality of third regions are characterized by threading dislocations with a concentration below 106 cm-2, and wherein the plurality of third regions are characterized by threading dislocations with a concentration below 105 cm-2, respectively (i.e., claims 29 and 30 include plurality of third regions having threading dislocations with a concentration below 103 cm-2). However, claims 29 and 30 depend upon claim 1, which requires each of the plurality of third regions having threading dislocations with a concentration between 103 cm-2 and 108 cm-2. Thus, claims 29 and 30 are of improper dependent form for failing to require the claim 1 limitation of each of the plurality of third regions having threading dislocations with a concentration between 103 cm-2 and 108 cm-2.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

	
Allowable Subject Matter
Claims 1-12 and 26-37 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph set forth in this Office action.
The present claims are allowable over the “closest” prior art Jiang et al. (US 2014/0147650 A1, as provided in IDS filed 10/04/2021; hereinafter Jiang).
Regarding claims 1 and 37, Jiang teaches a free-standing ammonothermal group III metal nitride crystal, wherein the crystal comprises a group III metal and nitrogen and has a wurtzite crystal structure (Jiang, [0010]; claims 1, 5, and 24), 
wherein the crystal comprises a first large area surface having a maximum dimension greater than about 10 millimeters (Jiang, [0010]; claims 1, 5, and 24), such as a diameter of at least about 50 millimeters (Jiang, [0063]); 
wherein the concentration of threading dislocation, averaged over a large area surface of the free-standing ammonothermal group III nitride boule or wafer (i.e., crystal) may be below about 106 cm-2- (Jiang, [0065]); 
wherein the concentration of stacking faults, averaged over a large area surface of the free-standing ammonothermal group III nitride boule or wafer may be below about 103 cm-1 (Jiang, [0065]);
wherein the concentration of threading dislocations as a function of lateral position along a line on the surface (i.e., a first direction) will vary periodically, with a period between about 5 micrometers and about 20 millimeters, and the concentration of threading dislocations within the periodically-varying region may vary by at least a factor of two (Jiang, [0065]; claim 24);
wherein the variation in miscut angle across a large-area surface of the free-standing ammonothermal group III metal nitride wafer may be less than about 0.2 degrees, or less than about 0.1 degrees in each of two orthogonal crystallographic directions (Jiang, [0072]);
wherein the ammonothermal group III metal nitride comprises window regions 215 (i.e., plurality of third regions), which have grown vertically with respect to the openings of the mask, wing regions 217 (i.e., plurality of second regions), which have grown laterally over patterned mask layer (i.e., each of the plurality of third regions being disposed within one of the plurality of second regions or between an adjacent pair of second regions), and coalescence fronts 219 (i.e., plurality of first regions), which form at the boundaries between wings growing from adjacent openings in patterned mask layer (i.e., each of the plurality of second regions being disposed between an adjacent pair of the plurality of first regions) (Jiang, [0052]; Fig. 2);
wherein the large-area surface of the free-standing ammonothermal group III metal nitride boule or wafer may be characterized by a pattern of locally-approximately-linear arrays of threading dislocations the propagated from coalescence fronts (Jiang, [0064]), and wherein the pattern of locally-approximately-linear arrays of threading dislocations present at coalescence fronts 219 (i.e., first regions) have a concentration between about 5 cm-1 and about 105 cm-1 (Jiang, [0010]; [0055]; claim 4);
wherein the concentration of threading dislocations in the surface of wing regions 217 (i.e., second regions) may be below about 103 cm-2, and the concentration of stacking faults in the surface of wing regions 217 may be below about 102 cm-1 (Jiang, [0055]; claim 4);
wherein the concentration of threading dislocations in the surface of the wing regions 217 may be lower, by about one to about three orders of magnitude, than the concentration of threading dislocations in the surface of the window regions 215 (i.e., third regions), and may be below about 103 cm-2 (i.e., concentration of threading dislocations in the window regions; is about one to about three orders of magnitude higher than about 103 cm-2; concentration of threading dislocations in the includes concentrations between 103 cm-2 and 106 cm-2) (Jiang, [0055]).
Regarding claim 37, Jiang further teaches wherein the formed crystal (i.e., free-standing ammonothermal group III metal nitride crystal) is characterized by an impurity concentration of H greater than about 1017 cm-3, and impurity concentration greater than about 1015 cm-3 of at least one of Li, Na, K, F, Cl, Br, and I, as quantified by calibrated secondary ion mass spectrometry (Jiang, [0010]).
However, regarding claims 1 and 37, Jiang does not explicitly disclose or suggest wherein each or the third regions have a minimum dimension between 10 micrometers and 500 micrometers, as presently claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwai et al. (US 2017/0263815 A1; hereinafter Iwai) discloses a crystal substrate composed of a crystal of a nitride of a group 13 element and has a first main face (i.e., a first surface), where said crystal substrate comprises a low carrier concentration region and a high carrier concentration region, wherein said low carrier concentration region has a defect density of 107/cm2 or lower, wherein said high carrier concentration region has a defect density of 108/cm2 or higher, and wherein said low carrier concentration region and said high carrier concentration region are alternately provided and adjacent to each other (Iwai, abstract; claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732   
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/24/22